DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-01-03 (herein referred to as the Reply) where claim(s) 1-16 are pending for consideration.
Patent Prosecution Highway Status
This application is being examined under the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program. 

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) 
The identified claim limitation(s) is/are: 
Claim(s) 1, 14
“an entity in the cellular communications system”
generic term: an entity
functionality: operating gating control

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 14
can be
The claim(s) recites phrases that are directed to indefinite language (e.g., “for example,” “or the like,” “such as,” or “maybe”) because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim(s) 14, 15
Independent claim 14 is directed to “A network node for a cellular communications system, the cellular communications system operating as a virtual Time-Sensitive Networking, TSN, bridge of a TSN network, the network node adapted to: provide,….”
Accordingly, the claim is directed to a network node which is under the statutory subject matter of a machine under 35 USC §101. However, a machine is ““a concrete thing, consisting of parts, or of certain devices and combination of devices” and independent claim 14 does not 
Consequently, it is unclear as to what the network node of claim 14 comprises. Dependent claim 15 do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons. Note dependent claim 16 explicitly recites parts of the network node (network interface and processing circuitry) and is therefore definite. 

Claim(s) 3
With regards to the element(s)
a core network of the cellular communication system
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently, when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.

Claim(s) 7
The claim(s) recite variants of:
the one or more network nodes consist of an egress node of the cellular communications system such that the method performed by the one or more network nodes is a method performed by the egress node; and
providing the one or more parameters that relate to capabilities of the virtual TSN bridge to the controller associated with the TSN network comprises sending, from egress node to a network node in the cellular communications system, the first parameter such that the first parameter is passed from the egress node to an application function associated with the TSN network via a cellular network procedure.

Due to the phrase “consist,” the one or more network nodes can only include the egress node such that the providing can only be performed by the egress node. However, claim 7 then states the providing comprises using “a network node in the cellular communications system” to enable providing of the parameters. According it appears the providing step is performed by both the egress and at least one other node (“a network node”) of the cellular communications system. Consequently, it is unclear how the “one or more network nodes” consistent of only the egress node yet the providing is performed by at least two network nodes of the cellular network.
Claim(s) 8 and 9
The claim(s) recite variants of:
the one or more network nodes consist of a User Equipment, UE, associated with a TSN translator that performs gating control such that the method performed by the one or more network nodes is a method performed by the UE; and
	providing the one or more parameters that relate to capabilities of the virtual TSN bridge to the controller associated with the TSN network comprises 
sending, from the UE to a network node in the cellular communications system, the first parameter such that the first parameter is passed from the UE to an application function associated with the TSN network via a cellular network procedure.
Due to the phrase “consist,” the one or more network nodes can only include the UE node such that the providing can only be performed by the UE node. However, claim 8 then states the providing comprises using “a network node in the cellular communications system” to enable providing of the parameters. According it appears the providing step is performed by both the UE node and at least one other node (“a network node”) of the cellular communications system. Consequently, it is unclear how the “one or more network nodes” consistent of only the UE node yet the providing is performed by at least two network nodes of the cellular network.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 10 and 11
The claim(s) recite variants of:
the one or more network nodes consist of a User Plane Function, UPF, in a core network of the cellular communications system, the UPF being associated with a TSN translator that performs gating control, such that the method performed by the one or more network nodes is a method performed by the UPF; and
	providing the one or more parameters that relate to capabilities of the virtual TSN bridge to the controller associated with the TSN network comprises 
sending, from the UPF to a network node in the cellular communications system, the first parameter such that the first parameter is passed from the UE to an application function associated with the TSN network via a cellular network procedure.
Due to the phrase “consist,” the one or more network nodes can only include the UPF node such that the providing can only be performed by the UE node. However, claim 10 then states the providing comprises using “a network node in the cellular communications system” to enable providing of the parameters. According it appears the providing step is performed by both the UPF node and at least one other node (“a network node”) of the cellular communications system. Consequently, it is unclear how the “one or more network nodes” consistent of only the UPF node yet the providing is performed by at least two network nodes of the cellular network.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over JOSEPH_615 (US20200137615) in view of MANNWEILER_901 (US20210306901)
Claim(s) 1, 14
JOSEPH_615 teaches
	providing, to a controller associated with the TSN network, one or more parameters that relate to capabilities of the virtual TSN bridge, The network controller may receive the TSN traffic configuration from a device associated with a TSN, such as a TSN endpoint, a TSN bridge, a CNC, a device that receives user input to configure the TSN, and/or the like.  <FIG(s). 7; para. 0064, 0071-0074>.
a first parameter that defines a clock accuracy of an entity in the cellular communications system that operates gating control for the virtual TSN bridge; and TSN traffic configuration may indicate a periodicity with which such gate open states occur (e.g., shown as a cycle time) at the TSN bridge. A periodicity can be considered to define a clock accuracy as it would indicate the minimum duration the gate control cycles states.  <FIG(s). 6, 7; para. 0064, 0073, 0079, 0081, 0083>.
a second parameter that informs the controller associated with the TSN network that the virtual TSN bridge or a particular egress port of the virtual TSN bridge is restricted to exclusive gating,  TSN traffic configuration may indicate parameters associated with one or more TSN traffic classes and may indicate a duration of time that a traffic class is associated with a gate open state for that class exclusively. <FIG(s). 5, 6, 7; para. 0063-0066, 0073>.
JOSEPH_615 does not explicitly teach
a TSN bridge that is virtual

a TSN bridge that is virtual 3GPP network appears as a virtual TSN bridge having egress ports. <para. 0121>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615 with the embodiment(s) disclosed by MANNWEILER_901. One of ordinary skill in the art would have been motivated to make this modification in order to provide transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network from the TSN network and vice versa. See para. 0069.
Claim(s) 12
JOSEPH_615 teaches
	wherein the TSN bridge is a TSN bridges in an IEEE 802.1Qbv TSN network. Embodiment can be in IEEE 802.1Qbv environment. <FIG(s). 7; para. 0072>.
JOSEPH_615 does not explicitly teach
a TSN bridge that is virtual
However in a similar endeavor, MANNWEILER_901 teaches
a TSN bridge that is virtual 3GPP network appears as a virtual TSN bridge having egress ports. <para. 0121>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615 with the embodiment(s) disclosed by MANNWEILER_901. One of ordinary skill in the art would have been motivated to make this modification in order to provide transparent usage of the wireless connection service and to hide specific behavior of the 3GPP network from the TSN network and vice versa. See para. 0069.
Claim(s) 13
JOSEPH_615 teaches

wherein the virtual TSN bridge is a virtual TSN bridges in an IEEE 802.1Qbv TSN network. Embodiment can be in IEEE 802.1Qbv environment. <FIG(s). 7; para. 0072>.
Claim(s) 16
JOSEPH_615 teaches
wherein the network node comprises: 
	a network interface; and processing circuitry associated with the network interface, the processing circuitry configured to cause the network node to provide the one or more parameters that relate to the capabilities of the virtual TSN bridge to the controller associated with the TSN network. Embodiments can be carried out by a network device having a radio interface and a controller/processor <FIGs. 2; para. 0039-0044>

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over JOSEPH_615 (US20200137615) in view of MANNWEILER_901 (US20210306901), and further view of Joseph_829 (US20200059829)
Claim(s) 2, 15
JOSEPH_615 does not explicitly teach
wherein: 
the one or more network nodes consist of an application function associated with a core network of the cellular communications system such that the method performed by the one or more network nodes is a method performed by the application function; and
	providing the one or more parameters that relate to capabilities of the virtual TSN bridge to the controller associated with the TSN network comprises providing, from the 
However in a similar endeavor, Joseph_829 teaches
the one or more network nodes consist of an application function associated with a core network of the cellular communications system such that the method performed by the one or more network nodes is a method performed by the application function; and providing the one or more parameters that relate to capabilities of the virtual TSN bridge to the controller associated with the TSN network comprises providing, from the application function to the controller associated with the TSN network, the one or more parameters that relate to capabilities of the virtual TSN bridge. In an embodiment, the timing information may be provided by an application function of a radio access network <para. 0009, 0020, 0040, 0076; FIG. 3>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615 and MANNWEILER_901 with the embodiment(s) disclosed by Joseph_829. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for maintaining time synchronization between TSN endpoints in a TSN network. See para. 0004.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over JOSEPH_615 (US20200137615) in view of MANNWEILER_901 (US20210306901), in view of Joseph_829 (US20200059829), and further view of Tenny_356 (US20180220356)
Claim(s) 4
As discussed for claim 1, JOSEPH_615 teaches 
a controller associated with an TSN network
	parameters that are TSN bridge configuration parameters
one or more nodes in a cellular communication system
JOSEPH_615 does not explicitly teach
	receiving, from a controller, a plurality of configuration parameters; and
	either: 
(a) sending only a subset of the plurality of configuration parameters to one or more other network nodes in the system or 
(b) sending, to the one or more other network nodes, information that corresponds to a translation of the subset of the plurality of configuration parameters into one or more parameters of the system;
	wherein the subset of the plurality of configuration parameters is less than all of the plurality of configuration parameters.
However in a similar endeavor, Tenny_356 teaches
	receiving, from a controller, a plurality of configuration parameters; and Relay device receive a plurality of barring parameters. The relay functions and acts in a similar manner as the relay device as it receives a plurality of parameters and forwards/re-routes a subset of said parameters. <para. 0005, 0018, 0084, 0090>.
(a) sending only a subset of the plurality of configuration parameters to one or more other network nodes in the system modifying, by the relay device, a subset of the barring parameters associated with an access class barring type, and forwarding, by the relay device, the modified subset of the barring parameters to a remote device. The relay functions and acts in a similar manner as the relay device as it receives a plurality of parameters and forwards/re-routes a subset of said parameters. <para. 0005, 0018, 0084, 0090>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615, MANNWEILER_901 and Joseph_829 with the embodiment(s) disclosed by Tenny_356. One of 


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over JOSEPH_615 (US20200137615) in view of MANNWEILER_901 (US20210306901), in view of Joseph_829 (US20200059829), in view of Tenny_356 (US20180220356), in view of MARDMOELLER_405 (US20200389405), and further view of KOBAYASHI_025 (US20190297025)
Claim(s) 5
JOSEPH_615 does not explicitly teach
wherein the TSN network is an IEEE 802.1Qbv TSN network, and 
the subset of the plurality of TSN bridge configuration parameters comprises:
	an AdminControlList parameter that describes a sequence of gate operation states in a list of GateControlEntries, 
	wherein each GateControlEntry in the list of GateControlEntries comprises:
a GateStatesValue parameter that is a list of gate state values that indicate either "open" or "closed" for each TSN traffic class supported by a respective TSN port; and
a TimeIntervalValue parameter that specifies a time during which the list of gate state values indicated by the GateStatesValue parameter are to be applied; and
	an AdminBaseTime parameter that specifies when a gating cycle is to be started.
However in a similar endeavor, MARDMOELLER_405 teaches
	wherein the TSN network is an IEEE 802.1Qbv TSN network, and  Embodiments are applicable to IEEE 802.1 Qbv <FIG(s). 1; para. 0002-0003>.

a GateStatesValue parameter that is a list of gate state values that indicate either "open" or "closed" for each TSN traffic class supported by a respective TSN port; and Open or closed for the respective traffic class. <FIG(s). 1, 2, 3, 4; para. 0003-0010>.
a TimeIntervalValue parameter that specifies a time during which the list of gate state values indicated by the GateStatesValue parameter are to be applied; and gate control list indicates time where the gate state should be changed according to the entry <FIG(s). 4, 6, 7; para. 0059-0063>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615, MANNWEILER_901, Joseph_829 and Tenny_356 with the embodiment(s) disclosed by MARDMOELLER_405. One of ordinary skill in the art would have been motivated to make this modification in order to provide a time-aware shaper should be able to handle many patterns of gate-open and gate-close events as possible involving a wide range of overlaps and so allow the time-aware shaper to be used in as many applications as possible without application-specific modification or adaptation. See para. 0013.
However in a similar endeavor, KOBAYASHI_025 teaches
	an AdminBaseTime parameter that specifies when a gating cycle is to be started. the start timing of gate control for IEEE 802.1Qbv  <para. 0025>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615, MANNWEILER_901, Joseph_829, Tenny_356 and MARDMOELLER_405 with the embodiment(s) disclosed by KOBAYASHI_025. One of ordinary skill in the art would have been motivated to make this modification in order to control the transfer of data to a communicating unit while taking into account the timings of data transmission from the communicating unit. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over JOSEPH_615 (US20200137615) in view of MANNWEILER_901 (US20210306901), in view of Joseph_829 (US20200059829), in view of Tenny_356 (US20180220356), in view of MARDMOELLER_405 (US20200389405), in view of KOBAYASHI_025 (US20190297025), and further view of IEEE Sid 802.1Qbv(NPL: IEEE 802.1Qbv, 2015)
Claim(s) 6
JOSEPH_615 does not explicitly teach
wherein the subset of the plurality of TSN bridge configuration parameters further comprises:
	i. queueMaxSDUTable,
	ii. SupportedListMax,
	iii. AdminGateStates, or 
iv. any combination of two or more of i, ii, and iii.
However in a similar endeavor, IEEE Sid 802.1Qbv teaches
wherein the subset of the plurality of TSN bridge configuration parameters further comprises: 
	i. queueMaxSDUTable, <page 30, 31>
	ii. SupportedListMax, <page 40>
	iii. AdminGateStates, or  <page 22, 27>
iv. any combination of two or more of i, ii, and iii. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by JOSEPH_615, MANNWEILER_901, Joseph_829, Tenny_356, MARDMOELLER_405 and KOBAYASHI_025 with the embodiment(s) disclosed by Wallace_335. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 802.1Qbv, which is a well known and accepted protocol in TSN environments. 


Examiner’s Notes
Claim(s) 1, 14
The independent claims are effectively directed to a single step of providing, to a controller, parameter information of a device (virtual TSN bridge). The technique of providing parameter information between two devices in a network is a well-known principle; in fact, there is at least one CPC category dedicated to it (H04W8/22). Consequently, the Examiner’s sentiment is that the independent claims are directedly to a well-known method being applied to new technology. This is akin to providing mailing address information when address schemes were implemented, providing telephone numbers when the telephone was invented and/or providing email address information when electronic mail was invented. The independent claims are simply providing parameter information when 3GGP virtual TSN bridges are specified. The claimed act of “providing” is not being modified or adapted in any particular novel way and the communicated information is not necessarily even used in any meaningful manner – for example, the controller can be receiving the parameters to simply test that input network interface is working…it doesn’t even know/care the data are bridge parameters but simply needs any incoming data to perform the test. Therefore, the invention is obvious.
While the Examiner used a primary reference that is in the endeavor of TSN, note the Examiner could have also elected to use a primary reference that emphasized the general principle of communicating parameter information (i.e., the generic providing step between two nodes) and other secondary references to anticipate the technology specific limitations (TSN, clock accuracy, gating characteristics).
The Examiner recommends meaningful amendments to overcome the sentiment of “a well-known method being applied to new technology.” Perhaps with limitations that details how the received parameters are used or further details how the “providing” step is modified to fit this particular technology.
Claim(s) 1, 14
With regards to the limitation:
one or more parameters
The independent claim requires that the “one or more parameters” comprise at least the “first parameter and “second parameter.” Therefore, effectively the “one or more parameters” cannot encompass an only “one parameter” embodiment and is effectively directed to “at least two parameters.” That is, there is nothing wrong with the limitation but rather is immediately narrowed in scope due to other limitations in the claim body. 
Intended Use
Claim(s) 1, 14: can
The claim(s) includes intended use language (e.g., “operable,” “used for,” “used to,” “used by,” “for use,” “capable,” “intends,” and other equivalent language) that causes corresponding limitations to be suggested or optional (i.e., does not require steps to be performed and/or does not further limit a structure/configuration). Consequently, the claim does not necessarily require the corresponding limitation to be carried out, or be configured to be carried out (i.e., does not limit the scope of a claim), and is therefore not given any patentable weight. The Examiner recommends amending the claim(s) such that the limitation(s) explicitly occurs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANDRE TACDIRAN/Examiner, Art Unit 2415